



EXHIBIT 10.02


Summary of Directors' Compensation


Under Singapore law, the Company may only provide cash compensation to its
non-employee directors for services rendered in their capacity as directors with
the prior approval from its shareholders at a general meeting. The Company's
shareholders approved the current cash compensation arrangements for the
non-employee directors at the Company’s 2009, 2011, 2014 and 2017 Annual General
Meetings. The current cash compensation arrangements are as follows: (i) annual
cash compensation of $90,000, payable quarterly in arrears, for services
rendered as a non-employee director; (ii) additional annual cash compensation of
$40,000, payable quarterly in arrears to the Chairman of the Audit Committee (if
appointed) of the Board of Directors for services rendered as Chairman of the
Audit Committee; (iii) additional annual cash compensation of $15,000, payable
quarterly in arrears to each non-employee director who serves on the Audit
Committee (including the Chairman of the Audit Committee) for his or her
participation on the Audit Committee; (iv) additional annual cash compensation
of $40,000, payable quarterly in arrears to the Chairman of the Compensation
Committee (if appointed) of the Board of Directors for services rendered as
Chairman of the Compensation Committee; (v) additional annual cash compensation
of $15,000, payable quarterly in arrears to each non-employee director who
serves on the Compensation Committee (including the Chairman of the Compensation
Committee) for his or her participation on the Compensation Committee;
(vi) additional annual cash compensation of $15,000, payable quarterly in
arrears to the Chairman of the Nominating and Corporate Governance Committee (if
appointed) of the Board of Directors for services rendered as Chairman of the
Nominating and Corporate Governance Committee; and (vii) additional annual cash
compensation of $8,000, payable quarterly in arrears to each non-employee
director who serves on the Nominating and Corporate Governance Committee
(including the Chairman of the Nominating and Corporate Governance Committee)
for his or her participation on the Nominating and Corporate Governance
Committee.


The non-executive Chairman also receives additional annual cash compensation of
$50,000, payable quarterly in arrears, for services rendered as the
non-executive Chairman and receives all other compensation payable to our
non-employee directors, including cash compensation payable for service
(including as Chairman) on any Board committees. The non-employee directors,
including the non-executive Chairman, also receive equity compensation as
described in the Company's most recent proxy statement for its Annual General
Meeting.


At the Company’s 2013 Annual General Meeting, the shareholders approved a change
in the structure of the non-employee director compensation program that allows
the non-employee directors to receive their compensation in the form of Company
shares, cash, or a combination thereof at the election of each director. Each
non-employee director can elect to receive his or her annual retainer and
committee compensation, or any portion thereof, in the form of fully-vested,
unrestricted shares of the Company. A director making such election will receive
shares having an aggregate value equal to the portion of compensation elected to
be received in shares, valued at the closing price of the Company’s shares on
the date the compensation would otherwise be paid in cash.







